DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/288,501, filed on 10/07/2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 22-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. [U.S. 2015/0226400 A1] in view of Iino [U.S. 2015/0129902 A1].
Regarding claims 16 and 27, Wada et al. discloses an integrated light-emitting device comprising: a base including a conductive wiring [12, 13 figures 1 and 2A]; a plurality of light-emitting devices [111] mounted on the base [12] and configured to emit a first light, each of the light-emitting devices comprising a light-emitting element [111a] and a encapsulant [112] covering the light-emitting element; wherein a ratio (H/W) [H1/L2=4.5/10=0.45] of a height (H) [H1] of each of the encapsulants to a width (W) [L2] of a bottom surface of that encapsulant is less than 0.5 (figures 1, 2A, 3A paragraphs 0108, 0109, abstract). However, Wada et al. does not clearly disclose the plurality of light reflective films, each provided on an upper surface of a respective one of the light-emitting elements.
Iino teaches light reflective film [2] provided on an upper surface of a respective the light-emitting element [1] (figures 1A-1D, abstract, paragraphs 0012 and 0052).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light emitting element of Wada et al. with the light reflective film as taught by Iino for purpose of providing an advantageous way of controlling light intensity and uniformity.
Regarding claim 22, Wada et al. discloses a plurality of light reflective members [1182], each disposed between adjacent ones of the light-emitting devices (figure 2A).
Regarding claims 20, 23, 24 and 32, Wada et al. discloses a light diffusion plate [3] disposed above the light-emitting devices [111], wherein a ratio (OD/Pitch) of a distance (OD) [H3] between the base and the light diffusion plate to a distance (pitch) between the adjacent light-emitting elements (figure 2A); Wada et al. discloses the light reflective members [1182] has a height [H4] and a distance between the adjacent light-emitting devices (figure 2A). However, Wada et al. does not clearly show the range ratio of 0.2 or 0.3 or less. The height of the reflective member is 0.3 or 0.2 times or less than the distance between the adjacent light-emitting devices.
A particular range value of the ratio or the height relative to the distance must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the ratio or the range of the height/distance, since applicant has not disclosed that the ratio or the range of the height/distance solves any new stated problem and it appears that the invention would perform equally well with Wada et al.
	Regarding claim 25, Wada et al. discloses each of the encapsulants has an upper surface with a convex curved shape (figure 3A).
	Regarding claim 26, Wada et al. discloses each of the encapsulants is formed in the dome shape (figure 3A).

Claims 21 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. and Iino in view of Koike et al. [U.S. 6,345,903 B1].
Regarding claims 21 and 33, Wada et al. discloses the integrated light-emitting device having the encapsulants (figures 1 and 2A). 
However, Wada et al. does not disclose the encapsulants containing the light diffusion material; and the light-emitting element is mounted in a flip-chip manner.
Koike et al. teaches the light-emitting element is mounted in a flip-chip manner; and light diffusion material in encapsulant (figure 3, column 6 lines 5-13, column 10 lines 20-22).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the integrated light-emitting device of Wada et al. with teaches the light-emitting element mounted in a flip-chip manner and light diffusion material in encapsulant as taught by Koike et al. for purpose of providing an advantageous way of obtaining a luminescent color having more uniformity and making electrical connections to deliver electrical power.

Claim 30 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. and Iino in view Akimoto et al. [U.S. 2014/0191258 A1].
Regarding claim 30, Wada et al. discloses the integrated light-emitting device having the light reflective films, but does not disclose the dielectric multilayer film.
Akimoto et al. teaches the dielectric multilayer film (paragraphs 0183, 0186).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the integrated light-emitting device of Wada et al. with the dielectric multilayer film as taught by Akimoto et al. for purpose of providing an advantageous way of controlling light intensity and uniformity.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. and Iino in view Chen [U.S. 2014/0146518 A1].
Regarding claim 34, Wada et al. discloses the integrated light-emitting module, but does not show the wavelength conversion member located at a light extraction surface side of the integrated light-emitting device, the wavelength conversion member being configured to absorb part of light from the light-emitting element and to convert absorbed light to light with a wavelength different from an emission wavelength of the light-emitting element.
Chen discloses the wavelength conversion member [50] located at a light extraction surface side of the integrated light-emitting device, the wavelength conversion member being configured to absorb part of light from the light-emitting element and to convert absorbed light to light with a wavelength different from an emission wavelength of the light-emitting element (figure, paragraphs 0011 and 0015).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the integrated light-emitting module of Wada et al. with the wavelength conversion member as taught by Chen for purpose of providing an advantageous way of controlling color light as wanted.

Allowable Subject Matter
Claims 17-19, 28, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 17-19, 28, 29 and 31, each recites further features of the integrated light-emitting device, which are not disclosed or suggested by the prior of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875